Case 1:19-cv-23762-KMW Document 1 Entered on FLSD Docket 09/10/2019 Page 1 of 5



                   SOUTHERUNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

                                      CASE NO.:



  IAN JOHNSON,

               Plaintiff,

  v.

  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINES,
  a foreign corporation for profit,

              Defendant.
  __________________________________________/


                             COMPLAINT FOR DAMAGES
                            AND DEMAND FOR JURY TRIAL
  ____________________________________________________________________________________

        Plaintiff IAN JOHNSON, by and through undersigned counsel, hereby sues
  Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES
  (“CARNIVAL”) and states:
        1.     This is an action for personal injuries for damages in excess of
  $75,000.00, exclusive of interest and costs. This Court has jurisdiction based on
  diversity of citizenship 28 USC § 1332.
        2.     At all times material, IAN JOHNSON, the Plaintiff, is a citizen of
  Scottsdale, Arizona.
        3.     At all times material, CARNIVAL is a foreign corporation for profit
  incorporated under the laws of Panama, with its principal place of business in
  Miami, Florida. CARNVIAL is authorized to conduct and is conducting business in
  the State of Florida and in Miami-Dade County.
Case 1:19-cv-23762-KMW Document 1 Entered on FLSD Docket 09/10/2019 Page 2 of 5
                                                                 Johnson v. Carnival Corporation
                                                                    COMPLAINT FOR DAMAGES
                                                                                      Page 2



        4.     At all times material hereto, CARNIVAL personally or through its
  agents:
        a. Operated, conducted, engaged in and/or carried a business
        venture/activity in the State of Florida and in particular in Miami-Dade
        County, Florida;
        b. Operated vessels and provided vessels for cruises;
        c. Was engaged in substantial activity within this state;
        d. Committed one or more acts as set forth in Fla. Stat. §§§ 48.08(1), 48.181
        and 48.193 which submit Defendant to the jurisdiction of this Court; and
        e. The Defendant was engaged in the business of providing to the public and
        to the Plaintiff in particular, for compensation, vacation cruises aboard the
        vessel, Carnival Horizon.
        5.     Pursuant to the forum selection clause contained in the Ticket
  Contract, venue is proper in the United States District Court for the Southern
  District of Florida, Miami Division.
        6.     At all times material, the Plaintiff was a fare paying passenger on the
  cruise ship Carnival Horizon for the purpose of enjoying a vacation cruise.
        7.     At all times material, Defendant CARNIVAL owned, managed and/or
  operated the Carnival Horizon.
        8.     At all times material, Defendant CARNIVAL owed a duty to the
  Plaintiff of using reasonable care under the circumstances in maintaining the
  premises of the Carnival Horizon in a safe condition and operating the vessel in a
  safe manner. These duties existed as a matter of law and were implied in Plaintiff’s
  contract of passenger carriage with the Defendant.
        9.     CARNIVAL is vicariously liable for the acts and/or omissions of its
  employees, servants, and/or independent contractors through the doctrine of
  respondeat superior.
Case 1:19-cv-23762-KMW Document 1 Entered on FLSD Docket 09/10/2019 Page 3 of 5
                                                                Johnson v. Carnival Corporation
                                                                   COMPLAINT FOR DAMAGES
                                                                                     Page 3



         10.    On or about September 27, 2018, the Plaintiff IAN JOHNSON was
  traversing down Carnival Horizon’s Deck 10 staircase. The subject staircase was
  covered with soapy water and caused the Plaintiff to sustain a terrible fall.
  Defendant CARNIVAL created this condition, as the staircase has just been
  cleaned, and there were no warning signs, wet floor signs or any caution signs to
  alert and/or warn the Plaintiff of this dangerous condition. Carnival created,
  maintained, and/or allowed a dangerous condition to exist on their vessel which
  they knew or should have known, would pose a risk to its passengers in general,
  and/or the Plaintiff specifically.
         11.    As a direct and proximate result of Defendant’s negligence, Plaintiff
  IAN JOHNSON sustained a left distal fibula nondisplaced spiral fracture, requiring
  surgery and hardware insertion, emotional distress as well as other injuries.
         12.    The Plaintiff submitted the full particulars of the action sued upon
  herein in writing to the Defendant within one hundred and thirty-one (131) days
  from the date the Plaintiff sustained his injuries. Defendant acknowledged the
  receipt of Plaintiff’s notice.
                                           COUNT I
       NEGLIGENCE OF DEFENDANT CARNIVAL CORPORATION d/b/a
                                   CARNIVAL CRUISE LINES
         13.    Plaintiff realleges and readopts paragraphs 1 through 12 as set forth
  herein and further alleges as follows.
         14.    On or about September 27, 2018, Defendant breached the duty owed to
  Plaintiff IAN JOHNSON by committing the following acts and/or was negligent in
  the operation, maintenance or control of the Carnival Horizon in the following
  respects:
         a.      Negligently failed to exercise reasonable care for the safety of its
         passengers in and around the subject Deck 10 staircase;
Case 1:19-cv-23762-KMW Document 1 Entered on FLSD Docket 09/10/2019 Page 4 of 5
                                                                Johnson v. Carnival Corporation
                                                                   COMPLAINT FOR DAMAGES
                                                                                     Page 4



        b.     Negligently created a dangerous condition in and around the subject
        Deck 10 staircase;
        c.     Negligently failed to provide safe ingress and egress throughout their
        vessel;
        d.     Negligently failed to properly maintain the subject Deck 10 staircase
        for the safety of Plaintiff IAN JOHNSON;
        e.     Negligently failed to warn Plaintiff IAN JOHNSON of the wet
        condition of the subject Deck 10 staircase;
        f.     Negligently failed to warn Plaintiff IAN JOHNSON, whom Defendant
        knew or should have known would be using the subject Deck 10 staircase, of
        the dangerous condition that existed on the subject staircase;
        g.     Negligently failed to ensure that the subject Deck 10 staircase was dry
        prior to the Plaintiff IAN JOHNSON traversing it; and
        h.     Negligently failed to post adequate warnings to passengers in general
        and the Plaintiff IAN JOHNSON specifically as it relates to the wet and
        unsafe subject Deck 10 staircase.
        15.    As a direct result of Defendant’s negligence, as described above,
  Plaintiff IAN JOHNSON suffered and will continue to suffer bodily injury, physical
  pain and suffering, mental anguish, disability, disfigurement, physical impairment,
  inconvenience, loss of capacity for the enjoyment of life, lost wages and
  diminishment in earning capacity.
        16.    As a direct further result of Defendant’s negligence, as described
  above, Plaintiff IAN JOHNSON incurred medical, hospital, nursing, therapy and
  pharmaceutical expenses and will continue to incur such expenses in the future.
        17.    As a direct result of the Defendant’s negligence, as described above,
  Plaintiff IAN JOHNSON lost the value of the cruise, as well as attendant travel and
  airfare expenses and related costs.
Case 1:19-cv-23762-KMW Document 1 Entered on FLSD Docket 09/10/2019 Page 5 of 5
                                                                  Johnson v. Carnival Corporation
                                                                     COMPLAINT FOR DAMAGES
                                                                                       Page 5



         WHEREFORE,       the   Plaintiff,   IAN   JOHNSON,      sues     the     Defendant
  CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES, for damages in
  excess of $75,000.00, pre-judgment and post-judgment interest to the extent allowed
  by law, plus costs and requests a trial by jury and demands trial by jury of all issues
  so triable.



         DATED this 10th day of September, 2019.

                                   Respectfully submitted,



                                   By: /s/ Max N. Panoff
                                   Max N. Panoff, Esq.
                                   Florida Bar No. 84548
                                   LEIGHTON LAW, P.A.
                                   1401 Brickell Avenue, Suite 900
                                   Miami, Florida 33131
                                   Telephone: (305) 347-3151
                                   Facsimile: (305) 675-0123
                                   Primary E-mails: John@Leightonlaw.com
                                                       Max@Leightonlaw.com
                                   Secondary E-mails: Carmen@Leightonlaw.com
                                                       Leomarys@Leightonlaw.com
                                   Attorneys for Plaintiff IAN JOHNSON
